DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This Office Action is in response to the remarks and amendments filed on 6/3/2022.  Claims 1 and 3 are pending for consideration in this Office Action.

Response to Amendment

The objections to the abstract has been withdrawn in light of the amendments filed. The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Daley on 6/30/2022.


Please amend Claim 1 as follows:


1. (Currently Amended) A reversible refrigeration system comprising a compressor arranged to compress gaseous refrigerant, a four-way valve switchable between a heating position in which a payload is heated and a cooling position in which the payload is cooled, a payload heat exchanger connected to the payload requiring heating or cooling, a dump heat exchanger, a first suction gas heat exchanger of the dump heat exchanger, a second suction gas heat exchanger of the payload heat exchanger, a first one-way valve, a second one-way valve, a first controllable expansion valve arranged between an outlet of the second suction gas heat exchanger and a refrigerant inlet of the payload heat exchanger, and a second controllable expansion valve arranged between an outlet of the first suction gas heat exchanger and a refrigerant inlet of the dump heat exchanger, 
wherein the one-way valves each are connected parallel to a corresponding expansion valve, wherein switching of the four-way valve between the heating position and the cooling position controls a flow of pressurized refrigerant to either of the payload heat exchanger or the dump heat exchanger, 
wherein the heat exchanger which receives the flow of pressurized refrigerant functions as a condenser and the other heat exchanger functions as an evaporator,
wherein, when the four-way valve is in the heating position, the first expansion valve is closed, the first one-way valve is open, the second expansion valve is open, the second one-way valve is closed, and the first suction gas heat exchanger and the dump heat exchanger are arranged to: (a) 
provide cross flow heat exchange flowing through the dump heat exchanger 








Examiner’s Statement of Reasons for Allowance
	 
The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Sawyer (US4173865) and Tanaka (JP2012112591A) does not teach the device as recited, in particular “...wherein, when the four-way valve is in the heating position, the first expansion valve is closed, the first one-way valve is open, the second expansion valve is open, the second one-way valve is closed, and the first suction gas heat exchanger and the dump heat exchanger are arranged to: (a) provide cross flow heat exchange between liquid high-pressure refrigerant having exited the payload heat exchanger and low-pressure gaseous refrigerant flowing through the dump heat exchanger and (b) exchange heat between the low-pressure gaseous refrigerant and a heat exchange media in a co-current mode,,” when added to the other features claimed in independent Claim 1.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763